Citation Nr: 1703397	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from May 9, 2005, for degenerative joint disease multi-level lumbar spine/DISH syndrome, and in excess of 20 percent from March 29, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 18, 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which implemented an October 2012 Board decision which granted service connection for low back disability, characterized as degenerative joint disease multi-level lumbar spine/DISH syndrome (previously claimed as arthritis lumbosacral spine with strain).  The RO assigned a 10 percent rating effective May 9, 2005, and a 20 percent rating from March 29, 2012.  The Veteran appealed the disability rating.  

In a subsequent October 2012 rating decision, the RO denied increased ratings for bilateral pes planus, status post excision traction spur of left calcaneus and status post excision of eccrine poroma, left foot; degenerative changes, bilateral feet; left foot hallux valgus; and right foot hallux valgus; denied service connection for bilateral ankle condition; and confirmed prior denials of service connection for left knee arthritis, right knee arthritis, residual left hip and thigh injury, right hip condition; and denied entitlement to a TDIU.  Thereafter, in January 2013 and February 2013 correspondence, the Veteran initiated an appeal as to the service connection and TDIU issues via a notice of disagreement (NOD).  The Agency of Original Jurisdiction (AOJ) acknowledged the NOD in February 2013 and October 2013 correspondence to the Veteran.  In a February 2014 rating decision all of the issues outlined herein were again denied.  In March 2014, the Veteran's representative filed an NOD with the February 2014 rating decision.  That NOD was acknowledged by the AOJ in a March 2014 letter.  It is clear from a review of the record that the AOJ is still in the process of adjudicating these claims and has yet to issue a statement of the case addressing them.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the AOJ has fully acknowledged the NOD's and is currently in the process of further adjudicating those appeals.  Action by the Board at this time may serve to actually delay the AOJ's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues (other than the TDIU issue over which the Board is assuming jurisdiction as part and parcel of his increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)) presently before the AOJ will be the subject of a later Board decision, if ultimately necessary.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim of a higher rating for service-connected degenerative joint disease multi-level lumbar spine/DISH syndrome, the Veteran was issued a statement of the case (SOC) in May 2014 which addressed the evidence and argument prior to that date.  Thereafter, the Veteran was examined by VA in May 2015 and June 2016.  In addition, VA treatment records have been added to the record.  This evidence has not yet been reviewed by the RO and a supplemental statement of the case (SSOC) has not been furnished.  In addition, the Veteran's representative has requested that the VA treatment records be obtained from the Atlanta VA Medical Center.  As such, this higher rating issue must be remanded to the RO for additional action.  The Board will defer action on the TDIU claim pending resolution of the rating claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Atlanta VA Medical Center.  

2.  Readjudicate the claim for a higher rating for service-connected degenerative joint disease multi-level lumbar spine/DISH syndrome and the claim for a TDIU on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with an SSOC as to the issues on appeal, to include all evidence added since the May 2014 SOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

